Alice Robie Resnick, J.,
concurring in part and dissenting in part. I concur in the syllabus and the majority’s determination that recklessness is the correct standard of proof in a child-endangering case. However, I disagree with the majority’s statement that “the defendant was not found to have acted recklessly.” The evidence in this case supports not only a negligence standard, but also a reckless standard.
“Reckless” is defined in R.C. 2901.22(C):
“(C) A person acts recklessly when, with heedless indifference to the consequences, he perversely disregards a known risk that his conduct is likely to cause a certain result or is likely to be of a certain nature. A person is reckless with respect to circumstances when, with heedless indifference to the consequences, he perversely disregards a known risk that such circumstances are likely to exist.”
The appellant was well aware that her son was capable of removing the grate and that he had placed items in the heating duct. In spite of this knowledge, she left the child alone in this environment. The court could have found from the evidence that appellant, with heedless indifference to the consequences, had perversely disregarded a known risk.
I would find not only that appellant acted negligently, but that she acted recklessly, and I would affirm the conviction.
F.E. Sweeney, J., concurs in the foregoing dissenting opinion.